     Case 1:18-cr-20536-JEM Document 78 Entered on FLSD Docket 03/26/2019 Page 1 of 6

USDC FLSD 2458 (Rev,09/08)-JudamentinaCriminalCase                                  --   -         -- - .   Paae 1 of6

DateofOriginalJudgment:(2-27-2019)
R eason for A m endm ent:

X JointN otice ofA greem entasto R estitution A m ount

                          U N IT E D ST A T E S D IST R IC T C O U R T
                                                 Southern D istrict of Florida
                                                        M iam iDivision
                                                                             A M EN D ED
   UN IT ED STA TES O F A M ER ICA                             JU D G M EN T IN A CR IM INA L C A SE

                                                               Case N um ber:18-20536-C R-M A R TlNEZ-2
           M ISLEIDY IBAR R A                                  U SM Num ber:18831-104

                                                               CounselForDefendant:Edw ard Tapanes
                                                               CounselForTheUnited States:SaraClingan
                                                               CourtReporter:Dawn Savino (W hitmarsh)
Thedefendantpleaded guiltytocountts)1oftheIndictment.
Thedefendantisadjudicatedguiltyoftheseoffenses:
TITLE & SECT IO N                  N A TUR E O F O FFEN SE                                   O FFEN SE        CO U NT
                                                                                             EN D ED
18U.S.C.j 1349                     conspiracytocommithealthcarefraud                          01/2018            1
Thedefendantissentencedasprovidedinthefollowingpagesofthisjudgment.Thesentenceisimposedpursuant
to the Sentencing Reform A ctof 1984.
U pon the m otion of the governm ent the rem aining counts of the lndictm ent shall be dism issed as to this
defendant.
Itis ordered thatthe defendantm ustnotify the United Statesattonzey forthis districtw ithin 30 days ofany change
ofnam e,residence,or m ailing address untila11 tines,restitution,costs,and specialassessm ents im posed by this
judgmentarefullypaid.Iforderedtopayrestitution,thedefendantmustnotifythecourtandUnitedStatesattorney
ofm aterialchanges in econom ic circum stances.




                                                             D ate ofIm position ofSentence:2/27/2019




                                                             A dalberto Jord n
                                                             U nited States C ircuitJudge

                                                             Date:    3..L<-$q
     Case 1:18-cr-20536-JEM Document 78 Entered on FLSD Docket 03/26/2019 Page 2 of 6

USDC FLSD 2458(Rev.09/08)-JudzmentinaCriminalCase                                                   Pace2 of6
D EFEN DA N T'
             .M ISLEIDY IBA RM
CA SE N U M BER :18-20536-CR -M A R TlNE Z-2

                                                      IM PR ISO N M ENT
The defendantis hereby com m itted to the custody ofthe United States Bureau of Prisons to be im prisoned for a
totalterm of24 m onthsasto CountO ne.
The courtmakes thefollowing recom m endationsto the Bureau ofPrisons:Defendantshallbe assigned to a
facility as close to South Florida as possible to be close to fam ily.The Courtalso recom m ends m entalhealth and
alcoholtreatm ent.
The defendant shallsurrender for service ofsentence atthe institution designated by theB ureau ofPrisons
by 12 noon on 4/30/2019.

                                                          R ETU RN
1haveexecutedthisjudgmentasfollows:




Defendantdelivered on                                                  to

at                                                  ,withacertified copyofthisjudgment.




                                                             UN ITED STATES M A RSHA L



                                                             D EPU TY UN ITED STA TES M AR SH AL
    Case 1:18-cr-20536-JEM Document 78 Entered on FLSD Docket 03/26/2019 Page 3 of 6

USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                             Paae3 of-6
DEFEN D AN T:M ISLE ID Y IBA R R A
CA SE N U M BER :18-20536-C R-M A RTIN EZ-2

                                              SU PER VISED REL EA SE
Upon release from im prisonm ent,thedefendantshallbeon supervised release foraterm of2 yearsasto CountOne.
Thedefendantmustreportto the probation office in the districtto which thedefendantisreleased within 72 hoursofrelease
from the custody ofthe Bureau ofPrisons.
Thedefendantshallnotcom mitanotherfederal,stateorlocalcrim e.
The defendantshallnotunlawfully possessa controlled substance.The defendantshallrefrain from any unlawfuluse ofa
controlled substance.Thedefendantshallsubmitto one drugtestwithin l5 daysofrelcasefrom imprisonmentand atleasttwo
periodic drug teststhereafter,asdeterm ined by the court.
Thedefendantshallnotpossessa lirearm ,am m unition,destructive device,orany otherdangerousweapon.
The defendantshallcooperate in thecollection ofDNA asdirected by the probation ofûcer.
Ifthisjudgmentimposesafineorrestitution,itisaconditionofsupervisedreleasethatthedefendantpayinaccordancewith
theScheduleofPaymentssheetofthisjudgment.
Thedefendantmustcom ply with the standard conditionsthathavebeen adopted by thiscourtaswellaswith any additional
conditionson the attached page.
                                     STA N DA RD C O N D ITIO N S O F SUPER VISIO N
    1.Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecoul'torprobationofficer;
   2.Thedefendantshallreportto theprobation officerandshallsubm itatruthfuland com pletewrittenreportwithinthefirstt'iûeen
      daysofeach m onth;
   3.Thedefendantshallansw ertruthfully allinquiriesbytheprobation officerand follow theinstructionsoftheprobationofficer;
   4.Thedefendantshallsupporthisorherdependentsandm eetotherfam ily responsibilities;
   5. Thedefendantshallw ork regularlyatalawfuloccupation,unlessexcusedbytheprobation officerforschooling,training,orother
      acceptable reasons'
                        ,
   6.Thedefendantshallnotifytheprobation officeratleasttendayspriorto any changeinresidenceorem ploym ent'   ,
   7.Thedefendantshallrefrainfrom excessive useofalcoholand shallnotpurchase,possess,use,distribute,oradministerany
      controlled substanceorany paraphernaliarelatedto anycontrolled substances,exceptasprescribedby aphysician;
   8. Thedefendantshallnotfrequentplaceswherecontrolledsubstancesareillegallysold,used,distributed,oradministered' ,
   9.Thedefendantshallnotassociatewithanypersonsengaged incrim inalactivityandshallnotassociatewithanypersonconvictedof
      afelony,unlessgrantedpermissiontodosobythejrobationofficer;
    l0.Thedefendantshallperm itaprobation oftk erto vislthim orheratany tim e athom eorelsewhereandshallperm itconfiscation of
       anycontrabandobservedinplain view oftheprobation officer;
    11.'
       l'
        hedefendantshallnotifytheprobation officerwithin seventy-twohoursofbeingarrested orquestioned by alaw enforcement
       officer;
    12.Thedefendantshallnotenterinto any agreem entto actasan inform eroraspecialagentofalaw enforcem entagency withoutthe
       perm ission ofthe court;and
    l3.Asdirectedby theprobation officer,thedefendantshallnotifythird partiesofrisksthatm ay beoccasioned bythedefendant's
       crim inalrecordorpersonalhistoryorcharacteristicsand shallperm ittheprobationofficertom akesuchnotiscationsandto
       confirm thedefendant'scom pliancew ith such notificationrequirem ent.
     Case 1:18-cr-20536-JEM Document 78 Entered on FLSD Docket 03/26/2019 Page 4 of 6

USDC FLSD 2458 (Rev,09/08)-JudamentinaCriminalCa
                                               . se   E.-.
                                                        E    EUJEEE.                            Paae 4 of6
DEFEN D AN T:M ISL EID Y IBA R R A
CASE NUM BER:18-20536-CR-M ARTINEZ-2

                                         SPEC IA L CO N D ITIO N S O F SUPERV ISIO N

FinancialD isclosure R equirem ent -The defendantshallprovide com plete access to financialinform ation,
including disclosure ofal1business and personalfinances,to the U .S.Probation O fficer.

H ealth CareB usinessR estriction -The defendantshallnotow n,directly orindirectly,orbe em ployed,directly or
indirectly,in any health eare businessor service,w hich subm its claim sto any private orgovernm entinsuranee
company,withoutthe Court'sapproval.

M entalHealth Treatm ent-Thedefendantshallparticipate in an approved inpatient/outpatientm entalhealth
treatmentprogram.Thedefendantwillcontributetothecostsofsenicesrendered(co-payment)basedonabilityto
pay oravailability of'third party paym ent.

No New DebtRestriction -Thedefendantshallnotapply for,solicitorincurany furtherdebt,included butnot
limited to loans,linesofcreditorcreditcard charges,eitherasaprincipalorcosigner,asan individualorthrough
any corporate entity,w ithoutfirstobtaining perm ission from the United StatesProbation Officer.

R elinquishm entofluicensure -Upon requestofthe appropriate regulatory agency,the defendantshallrelinquish
his/herlicense to said agency.The defendantis on notice thatsuch relinquishm entisperm anentand w illbe
considered disciplinary action.

Self-Em ploym entRestriction -Thedefendantshallobtain priorwritten approvalfrom theCourtbeforeentering
into any self-em ploym ent.

U npaid R estitution,Fines,or SpecialA ssessm ents-Ifthe defendanthas any unpaid am ountofrestitution,fines,
orspecialassessments,thedefendantshallnotify theprobation officerofany m aterialchangein thedefendant's
econom ic circum stancesthatm ightaffectthe defendant'sability to pay.
     Case 1:18-cr-20536-JEM Document 78 Entered on FLSD Docket 03/26/2019 Page 5 of 6

USDC FLSD 2458 (Rev.09/08)-JudamentinaCriminalCase                                                            Pace5 of6
D EFEN DA N T:M ISLEID Y IBA RR A
CA SE N UM BER :18-20536-CR -M A R TINE Z-2

                                           C R IM IN AL M O N ETA R Y PEN A LTIES
The defendantmustpaythetotalcriminalm onetary penaltiesundertheschedule ofpaymentson Sheet6.
                                A ssessm ent               Fine               R estitution
          TOTALS                                 $100.00                $0.00                  $1,510,670.50

Ifthedefendantmakesapartialpaym ent,each payee shallreceivean approxim ately proportioned payment,unless
specified othenviseinthepriorityorderorpercentagepaymentcolumnbelow.However,pursuantto 18U.S.C.j
3664(9,a11nonfederalvictimsmustbepaidbeforetheUnited Statesispaid.
N A M E O F PAY EE                                              TO TA L L O SS*          R ESTITUTIO N O R D ER ED
SeeVictim sList                                                                          $1,510,670.50

RestitutionwithImprisonment-Itisfurtherorderedthatthedefendantshallpayrestitutionjointlyandseverallyrestitutionintheamount
of$1,510,670.50 with co-defendantAlexanderRosLazoin casenumber18-20536-CR-M artinez-1and DanielSanchez in case
number18-20635-CR-UU-1. Duringtheperiodofincarceration,paymentshallbemadeasfollows:(l)ifthedefendantearnswagesin
aFederalPrisonlndustries(UNICOR)job,thenthedefendantmustpay50% ofwagesearnedtowardthefinancialobligationsimposedby
thisJudgmentinaCriminalCase;(2)ifthedefendantdoesnotworkinaUN1CORjob,thenthedefendantmustpayaminimum of$25.00
perquartertowardthefinancialobligationsim posed inthisorder.

Uponreleasefrom incarceration,thedefendantshallpayrestitution attherateof10% ofmonthly grossearnings,untilsuchtimeasthe
Courtmayalterthatpaymentscheduleintheinterestsofjustice. TheU.S.BureauofPrisons,U.S.ProbationOfficeandU.S.
Attorney'sOfficeshallm onitorthepaym entofrestitution and reportto theCourtany m aterialchangeinthedefendant'sability topay.
Thesepaymentsdonotprecludethegovernmentfrom usinjanyotheranticipatedorunexpectedGnancialgains,assetsorincomeofthe
defendanttosatisfytherestitution obligations. Therestitutlonshallbem adepayabletoClerk,United StatesCourts,andforwardedtothe
addressbelow.

Therestitutionw illbeforw ardedby theClerk oftheCourtto thevictim onthe attached list.


* Findings forthe totalam ountof losses are required underChapters 109A ,1l0,1IOA ,and 113A ofTitle 18 for
offensescom mitted on oraflerSeptember 13,1994,butbeforeApril23,1996.
**A ssessm entdue im m ediately unless otherwise ordered by the Court.
     Case 1:18-cr-20536-JEM Document 78 Entered on FLSD Docket 03/26/2019 Page 6 of 6

USDC FLSD 2458 (Rev.09/08)-JudcmentinaCriminalCase                                                      Paae 6ot-6
DEFEN D AN T:M ISLEIDY IB AR R A
CA SE N U M BER :18-20536-CR -M A RT 1N EZ-2

                                                     SCH ED ULE O F PA Y M EN TS
Having assessed the defendant'sability to pay,paym entofthe totalcrim inalm onetary penalties is due as follow s:
A.Lum p sum paym entof$100.00 dueim m ediately.
Unlessthe courthasexpressly ordered otherwise,ifthisjudgmentimposesimprisonment,paymentofcriminal
m onetary penalties is due during im prisonm ent.A 1l crim inalm onetal'y penalties,except those paym ents m ade
through theFederalBureau ofPrisons'lnm ate FinancialResponsibility Program ,arem ade to theclerk ofthe court.
The defendant shall receive credit for all paym ents previously m ade tow ard any crim inal m onetary penalties
im posed.
This assessm ent/sne/restitution ispayable to the CLERK ,UN ITED STA TES C OU RTS and isto be addressed to:
U.S.CLE RK 'S O FFIC E
A TTN :FIN A N CIA L SE CTIO N
400 N O R TH M IA M I A VEN U E.R O O M 08N 09
M IA M I,FLO R IDA 33128-7716
Theassessment/fine/restitution ispayable imm ediately.TheU .S.Bureau ofPrisons,U.S.Probation Officeand the
U .S.Attorney's O ffice are responsible forthe enforcem entofthis order.
Defendantand Co-DefendantNamesandCaseNumbers(includingdefendantnumber),TotalAmount,Jointand
SeveralAm ount,and corresponding payee,ifappropriate.
CA SE N UM BER                                                                        JO IN T A ND SEV ER AL
D EFEN DA N T AN D C O -D EFEN DA N T N AM ES                                         AM OUNT
(INCLUDING DEFENDANT NUM BER)                                          TOTAL AM O UNT $1510,670.50
                                                                                        ,
18-20536-C R-M artinez A lexander Ros Lazo-l
18-20635-CR-UU DanielSanchez-l                                                          $1,510,670.50

Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,(4)
fineprincipal,(5)fineinterest,(6)communityrestitution,(7)penalties,and(8)costs,includingcostofprosecution
and courtcosts.
